DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 07/28/2021 have been entered, considered, and an action on the merits follows.
Previous drawing objections are hereby withdrawn due to the amended disclosure.
Previous rejection under 35 U.S.C. 112(b) was not addressed by the claim amendments, therefore, previous rejection is maintained and further elaborated in the Office Action below.
Applicant’s arguments regarding claims 1 and 3-20 under 35 U.S.C. 103, found on pages 10-12 of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language.  Amended claims 1, 3-19 and new claim 20 are being addressed for the first time on the merits in the Office Action below.

Claim Objections
The following claims are objected to because of the following informalities:
Claims 5 and 17, “wherein a larger end of the tapered thread faces the flattening section” should read --wherein a larger end of the tapered thread is adjacent the flattening section--, since said the tapered thread area and flattening section are next to each other (figure 2, elements 7 and 9) and not facing each other, which typically implies they are opposite each other.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a manufacturing device… comprising… a bimetallic pipe to be processed which is sleeved on the mandrel”. In summary, said recitation claims a manufacturing device, i.e. an apparatus, comprising a bimetallic pipe. Upon review of the specification, it is evident that that bimetallic pipe is a workpiece and not a structural component of the claimed device. Therefore, it is unclear if the claimed recitation is meant to set forth a functional limitation of the mandrel instead of setting forth the workpiece as a required component of the device, or if the claim is meant to positively set forth the workpiece as a required component of the invention, which in that case the claim should recite a system instead of a device. Furthermore, the aforementioned issue make it unclear when infringement occurs, i.e. when all the required device structures are present, or when a bimetallic workpiece is sleeved on the mandrel. 
Regarding claiming a device and further defining a functional limitation of the mandrel, examiner suggests the following amendments:

…

Claim 8 recites “wherein the bimetallic pipe is a preformed bimetallic sleeve pipe blank.” Said recitation is attempting to further define the workpiece, bimetallic pipe, which considering the clarity issue of claim 1 as discussed in Section 8.a of this Office action, it makes it unclear what additional structural features said recitation is attempting to set forth of the claimed device.
Claim 9 recites “wherein the preformed bimetallic sleeve pipe blank is formed by heating the preformed bimetallic sleeve pipe blank above a recrystallization temperature”, said recitation is attempting to further define method steps/processes performed to the workpiece prior to the workpiece being worked on by the claimed device. It is unclear what structural features said recitation is meant to set forth of the claimed device, i.e. the device comprising a heater.
Claim 9 recites “sleeving the heated preformed bimetallic sleeve pipe blank on the mandrel, and starting the planetary carrier and the plurality of rolls for rolling”, said recitation is attempting to set forth method steps of using the claimed device comprising the steps of “sleeving” and “starting”, which makes it unclear whether infringement occurs when one creates the claimed device of claim 1, or when one uses the device as claimed by claim 9. See MPEP 2173.05(p).II for details.
Claim 10 recites “wherein the preformed bimetallic sleeve pipe blank comprises: an external layer composite pipe and an internal layer base pipe disposed coaxially; and a wall thickness of the external layer composite pipe is 26%-28.4% of a wall thickness of the internal layer base pipe.” Said recitation is further defining the workpiece of claimed device, which considering the clarity issue of claim 1 as discussed in Section 8.a of this Office action, it makes it unclear what structural features said recitation is attempting to set forth of the claimed device. Furthermore, 
Claim 13 recites “a planetary carrier rotatably disposed on the frame”, it is unclear if recitation “planetary carrier” is meant to refer to the previously set forth carrier of claim 11, or it is meant to set forth an additional carrier.
Claim 13 recites “the preformed bimetallic sleeve pipe blank to be processed being sleeved on the mandrel.” Said recitation is in narrative form, which makes it unclear if it is meant to refer to the previously set forth step of “sleeving the heated preformed bimetallic sleeve pipe”, or it is meant to set forth an additional method step of “sleeving”, because claim 13 does not indicate that the preformed bimetallic sleeve pipe is heated, as set forth in claim 11.
Claim 20 recites “a manufacturing device… comprising… a bimetallic pipe sleeved on the mandrel”. In summary, said recitation claims a manufacturing device, i.e. an apparatus, comprising a bimetallic pipe. Upon review of the specification, it is evident that that bimetallic pipe is a workpiece and not a structural component of the claimed device. Therefore, it is unclear if the claimed recitation is meant to set forth a functional limitation of the mandrel instead of setting forth the workpiece as a required component of the device, or if the claim is meant to positively set forth the workpiece as a required component of the invention, which in that case the claim should recite a system instead of a device. Furthermore, the aforementioned issue makes it unclear when infringement occurs, i.e. when all the required device structures are present, or when a bimetallic workpiece is sleeved on the mandrel. 
Regarding claiming a device and further defining a functional limitation of the mandrel, examiner suggests the following amendments:

Wherein the thread section is configured to form a thread groove on the bimetallic pipe, and the mandrel is configured to sleeve a bimetallic pipe.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3-5, 7-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe (GB 2019281 A) in view of Druyan et al. (hereinafter Druyan; SU 761041 A1).
Regarding claim 1, Metcalfe discloses a manufacturing device (figure 1, i.e. a planetary mill) for a bimetal composite hollow billet (figure 1, i.e. the device produces a hollow billet (15), which makes it capable of producing a bimetal composite hollow billet), comprising:
a mandrel (16);
a frame (figure 1 as annotated below);
a planetary carrier (10) rotatably disposed on the frame (page 1, line 36, i.e. “rotatable housing” is considered a planetary carrier);
a plurality of rolls (11) rotatably disposed on the planetary carrier (figure 1), the rolls disposed around the mandrel (figure 1); and
a bimetallic pipe to be processed which is sleeved on the mandrel (as best understood, said limitation is interpreted as the mandrel being configured to sleeve a pipe, which is illustrated in figure 1 and discussed in page 1, lines 71-72),
Metcalfe does not explicitly disclose wherein a roll of the plurality of rolls comprises a thread section, a flattening section, and a rounding section that are sequentially disposed, and the thread section being configured to form a thread groove on the pipe, but recognizes that the rolls “may have an external shape which is different” from that of the disclosed smooth frusto-conical roll (figure 1, element 11 and page 1, lines 44-49), and the rolls may be disposed on the 
However, in the same field of endeavor, Druyan teaches threaded frusto-conical rolls for a planetary mill processing a pipe over a mandrel (figure 1 as annotated below; attached translation: page 2, i.e. “three-roll rolling mills”), wherein the threaded rolls each comprise a thread section, a flattening section, and a rounding section that are sequentially disposed (figure 1 as annotated below), and the thread section being configured to form a thread groove on the pipe (figure 1 as annotated below, i.e. the thread section of the roll forms threaded grooves on the pipe).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the smooth frusto-conical rolls of Metcalfe with the threaded frusto-conical rolls of Druyan, because substituting one known element for another to obtain predictable results involves only routine skill in the art, namely to substitute rolls of a planetary mill to acquire a product with desired dimensions and  characteristics, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

    PNG
    media_image1.png
    756
    818
    media_image1.png
    Greyscale

Annotated Figure 1 of Metcalfe

    PNG
    media_image2.png
    553
    691
    media_image2.png
    Greyscale

Annotated Figure 1 of Druyan

Regarding claim 3, Metcalfe further discloses wherein the roll and the mandrel have a first non-zero angle therebetween (figure 1, i.e. the frusto-conical section (11a) of the roll (11) has a non-zero angle with respect to a longitudinal axis of the mandrel (16); it is further noted that Metcalfe recognizes that the longitudinal axes of the rolls may be angled (page 1, lines 50-53)).

Regarding claim 4, Druyan further teaches wherein the thread section comprises a tapered thread disposed on an outer wall of the roll (figure 1 as annotated above, i.e. the thread section of the roll is tapered).

Regarding claim 5, Druyan further teaches wherein a larger end of the tapered thread faces the flattening section (figure 1 as annotated above, i.e. the right-most end of the thread section has a larger diameter, which is adjacent to the flattening section, similar to Applicant’s roll).

Regarding claim 7, Metcalfe further discloses wherein a rotation direction of the planetary carrier is opposite to a rotation direction of the plurality of rolls (figure 1 and page 1, lines 53-55, 

Regarding claim 8, as best as can be understood, the combination of Metcalfe and Druyan teaches a planetary mill that processes a billet pipe (Metcalfe: figure 1, i.e. a billet pipe (15) being rolled, where the planetary mill is capable of rolling a preformed bimetallic sleeve pipe blank).
Regarding claim 9, as best as can be understood, the combination of Metcalfe and Druyan teaches a planetary mill comprising a mandrel that is capable of sleeving a pre-heated preformed bimetallic pipe, which inherently includes starting of the planetary mill (Metcalfe: figure 1).

Regarding claim 10, as best as can be understood, the combination of Metcalfe and Druyan teaches a planetary mill that is capable of processing a bimetallic pipe blank that comprises an external layer composite pipe and an internal layer base pipe disposed coaxially, and the external layer composite pipe being 26%-28.4% of a wall thickness of the internal layer base pipe (figure 1, i.e. the planetary mill structures are such that they are capable of accepting composite pipes with varying internal/external wall thicknesses).

Regarding claim 20, Metcalfe discloses a manufacturing device (figure 1, i.e. a planetary mill), comprising:
a mandrel (16);
a frame (figure 1 as annotated above);

a plurality of rolls (11), rotatably disposed on the planetary carrier (figure 1) and disposed around the mandrel (figure 1),
a bimetallic pipe sleeved on the mandrel (as best understood, said limitation is interpreted as the mandrel being configured to sleeve a pipe, which is seen in figure 1 and discussed in page 1, lines 71-72),
Metcalfe does not explicitly disclose wherein a roll of the plurality of rolls comprises a thread section, a flattening section, and a rounding section that are sequentially disposed, and the thread section being configured to form a thread groove on the pipe, but recognizes that the rolls “may have an external shape which is different” from that of the disclosed smooth frusto-conical roll (figure 1, element 11 and page 1, lines 44-49) and the rolls may be disposed on the planetary carrier parallel or at an angle to a longitudinal axis of the mandrel (page 1, lines 50-53).
However, in the same field of endeavor, Druyan teaches threaded frusto-conical rolls for a planetary mill processing a pipe over a mandrel (figure 1 as annotated below; attached translation: page 2, i.e. “three-roll rolling mills”), wherein the threaded rolls each comprise a thread section, a flattening section, and a rounding section that are sequentially disposed (figure 1 as annotated above), and the thread section being configured to form a thread groove on the pipe (figure 1 as annotated above, i.e. the thread section of the roll forms threaded grooves on the pipe).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the smooth frusto-conical rolls of Metcalfe with the threaded frusto-conical rolls of Druyan, because substituting one known element for another to obtain predictable results involves only routine skill in the art, namely to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Druyan, and White (US 432463 A).
Regarding claim 6, the combination of Metcalfe and Druyan teaches the invention substantially as claimed, except for the mandrel comprising a protruding guide section. However, in the same field of endeavor, White teaches a planetary mill (figure 1) comprising a plurality of threaded frusto-conical rolls (figure 3, element 26) and a mandrel (28), wherein the mandrel (28) is provided with a guide section (d) protruding outward (figure 3, i.e. the mandrel (28) has a conical, tapered guide section (d) protruding from a neck (b)), the guide section (d) is parallel to the thread section (figure 3 and page 2, lines 52-80 (claims 2-4), i.e. the conical tapered guide section (d) matches the tapered thread section (27) of the rolls (26)), and the guide section (d) is located directly below the thread section (27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the mandrel of Metcalfe to include a protruding, conical, tapered guiding section matching the tapered thread section of the rolls, in order to provide a mandrel with a rear end corresponding to a rear-most section of the rolls (page 2, lines 17-19).


Claims 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Druyan in view of Metcalfe and Hardwick (US 5259547 A).
Regarding claim 11, Druyan discloses a manufacturing method for a hollow billet using a rolling  mill (figure 1; attached translation: page 2, i.e. “three-roll rolling mills”), comprising:
Heating a preformed sleeve pipe blank (attached translation: page 4, i.e. “the hollow heated workpiece”)
sleeving the heated preformed sleeve pipe blank on a mandrel (figure 1, i.e. a sleeve pipe blank (1) is sleeved over a mandrel (2); page 4, i.e. “the hollow heated workpiece… on mandrel”);
starting a plurality of rolls for rolling (figure 1, i.e. the rolls are started such that said rolls is forming a groove on the pipe blank; page 3, i.e. “the rolls are rotated”); and
forming a thread groove on an interface of the preformed sleeve pipe blank (figure 1, i.e. a thread section of the roll (3) forms a thread groove on the pipe blank).
Druyan is silent on the material of the workpiece being a preformed sleeve pipe blank that is rolled into a bimetal composite hollow billet in the rolling mill. However, in the same field of endeavor, Hardwick teaches a method of manufacturing a bimetal composite hollow billet (column 1, lines 6-9, i.e. a bimetallic pipe) in a rolling mill (figure 4) in order to manufacture piping for the oil and gas industry (column 1, lines 15-17), the method comprising:
heating a preformed bimetallic sleeve pipe blank above a recrystallization temperature (column 7, lines 53-54 and 59-61, i.e. metallurgical bond is formed between the outer and inner layers of the bimetallic pipe) prior to sleeving the heated preformed bimetallic sleeve pipe blank on a mandrel (column 7, lines 54-56) and rolling said heated preformed bimetallic sleeve pipe blank into a bimetal composite hollow billet (figure 4 and column 7, lines 56-60).

Druyan also discloses starting the plurality of roll of the rolling mill (figure 1, i.e. the rolls (3) are started to process a pipe blank; page 3, i.e. “the rolls are rotated”), but Druyan is silent on a planetary carrier. However, in the same field of endeavor, Metcalfe teaches a rolling mill (figure 1) comprising a plurality of rolls (11), a mandrel (16), and a planetary carrier (10), where the planetary carrier is started and rotated to cause a rotation in the rollers in order to process a hollow pipe blank (figure 1, i.e. a motor (12) rotates the housing; page 1, lines 16-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the rolling mill of Druyan to a planetary carrier as taught by Metfalfe, in order to elongate the hollow pipe blank while the planetary carrier is rotated with the surface of the rolls in engagement with an exterior surface of the hollow pipe blank (page 1, lines 15-19).

Regarding claim 12, the combination of Druyan, Metcalfe, and Hardwick teaches the manufacturing method of claim 11, wherein Hardwick discloses the workpiece, i.e. the preformed bimetallic sleeve pipe blank (figure 4, i.e. assembled composite (39)), comprising an external layer composite pipe (33) and an internal layer base pipe disposed coaxially (25).
Hardwick does not disclose a wall thickness of the external layer composite pipe being 26%-28.4% of a wall thickness of the internal layer base pipe. However, Hardwick discloses the 
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a workpiece with a wall thickness of the external layer composite being 26%-28.4% of a wall thickness of the internal layer base pipe resulting from routine engineering experimentation of a desired final product having desired material characteristics.

Regarding claim 13, the combination of Druyan, Metcalfe, and Hardwick teaches the preformed bimetallic sleeve pipe blank being formed by a manufacturing device comprising:
the mandrel (Druyan: figure 1, element 2);
a frame (Metcalfe: figure 1, i.e. the planetary carrier (10) is housed in a frame);
a planetary carrier rotatably disposed on the frame (Metcalfe: figure 1, i.e. the planetary carrier (10) is housed in a frame);

the preformed bimetallic sleeve pipe blank to be processed being sleeved on the mandrel (Druyan: figure 1 and page 4, i.e. “the hollow heated workpiece… on mandrel”).

Regarding claim 14, Druyan further discloses wherein a roll of the plurality of rolls comprise a thread section, a flattening section, and a rounding section that are sequentially disposed (figure 1 as annotated below), and the thread section being configured to form a thread groove on the pipe (figure 1 as annotated below, i.e. the thread section of the roll forms threaded grooves on the pipe).

    PNG
    media_image3.png
    553
    691
    media_image3.png
    Greyscale

Annotated Figure 1 of Druyan

Regarding claim 15
Regarding claim 16, Druyan further discloses wherein the thread section comprises a tapered thread disposed on an outer wall of the roll (figure 1 as annotated above, i.e. the thread section of the roll is tapered).

Regarding claim 17, Druyan further discloses wherein a larger end of the tapered thread faces the flattening section (figure 1 as annotated above, i.e. the right-most end of the thread section has a larger diameter, which is adjacent to the flattening section, similar to Applicant’s roll).

Regarding claim 19, Metcalfe further teaches wherein a rotation direction of the planetary carrier is opposite to a rotation direction of the plurality of rolls (figure 1 and page 1, lines 53-55, i.e. the rollers rotate freely within the planetary carrier (10), therefore, when the housing rotates clockwise, the rolls will inherently rotate counter-clockwise due to the friction between the rolls and the pipe).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Druyan in view of Metcalfe, Hardwick, and White.
Regarding claim 18, the combination of Druyan, Metcalfe, and Hardwick teaches the invention substantially as claimed, except for the mandrel comprising a protruding guide section. However, in the same field of endeavor, White teaches a planetary mill (figure 1) comprising a plurality of threaded frusto-conical rolls (figure 3, element 26) and a mandrel (28), wherein the mandrel (28) is provided with a guide section (d) protruding outward (figure 3, i.e. the mandrel (28) has a conical, tapered guide section (d) protruding from a neck (b)), the guide section (d) is parallel to the thread section (figure 3 and page 2, lines 52-80 (claims 2-4), i.e. the conical 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the mandrel of Duryan to include a protruding, conical, tapered guiding section matching the tapered thread section of the rolls, in order to provide a mandrel with a rear end corresponding to a rear-most section of the rolls (page 2, lines 17-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5916318 A, a planetary roll mill comprising threaded rolls forming threads on a hollow pipe (figure 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799